FILED
                            NOT FOR PUBLICATION
                                                                           OCT 24 2016
                     UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

JIMMIE L. EVANS,                                 No. 14-17228

               Plaintiff-Appellant,              D.C. No. 2:13-cv-01396-CMK

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                            Submitted October 20, 2016**
                              San Francisco, California

Before: GRABER and MURGUIA, Circuit Judges, and COLLINS,*** Chief
District Judge.




         *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
           The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Raner C. Collins, Chief United States District Judge for
the District of Arizona, sitting by designation.
      Claimant Jimmie L. Evans appeals the district court’s judgment affirming

the Commissioner of Social Security’s denial of his application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. Reviewing the district court’s decision de novo and the

administrative law judge’s ("ALJ") decision for substantial evidence, Rounds v.

Comm’r Soc. Sec. Admin., 807 F.3d 996, 1002 (9th Cir. 2015), we affirm.

      1. Claimant waived his argument that the ALJ failed to properly consider the

Social Security Administration’s Program Operations Manual System ("POMS")

by failing to raise the argument to the district court. Whittaker Corp. v. Execuair

Corp., 953 F.2d 510, 515 (9th Cir. 1992). Even if Claimant did not waive the

argument, POMS "does not impose judicially enforceable duties on either this

court or the ALJ." Kennedy v. Colvin, 738 F.3d 1172, 1177 (9th Cir. 2013)

(internal quotation marks omitted).

      2. The ALJ did not err in making her residual functional capacity ("RFC")

determination. The assessment adequately accounts for the opinion of Dr. Miles

White that Claimant is "unrestricted" in his ability to carry out simple job

instructions but that he faces a number of moderate functional restrictions, as well

as more "severe[]" restrictions in his ability to interact with coworkers, by

concluding that Claimant is capable of simple, repetitive tasks but "cannot interact


                                           2
with coworkers and would function best in an independent separate work area."

See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008) ("[A]n ALJ’s

assessment of a claimant adequately captures restrictions related to concentration,

persistence, or pace where the assessment is consistent with restrictions identified

in the medical testimony."). The RFC likewise accounts for the opinion of Dr.

Anita Kemp that Claimant would function "best in [a] minimal interpersonal

interaction type job."

      AFFIRMED.




                                          3